ORDER ON MOTION FOR SUBSTITUTED SERVICE OF PROCESS ON THE U.S. SECRETARY OF LABOR WITH RESPECT TO DEFENDANT ANICE-TO MORENO

CRANE, District Judge.
The Plaintiffs have moved the Court for an order permitting them to serve the summons and complaint in this action directed to Defendant Aniceto Moreno upon Elaine L. Chao, Secretary of the U.S. Department of Labor, the designated agent for service for Defendant Aniceto Moreno. Substituted service upon the Secretary of Labor is permitted in actions under the Migrant and Seasonal Agricultural Worker Protection Act (“AWPA”), which requires that registered farm labor contractors designate the Secretary as their agent for service of process “if the applicant has left the jurisdiction in which the action is commenced or otherwise has become unavailable to accept service.” 29 U.S.C. § 1812(5). Provision for substituted service upon the Secretary was first included in the Farm Labor Contractor Registration Act, 7 U.S.C.2044(a)(5) (repealed 1983), the predecessor statute to the AWPA, to address the itinerant and transient nature of the farm labor contracting business, see S.Rep. No. 1295, 93d Cong., 1st Sess. 6442-43, 6448, 6450 (1974), U.S.Code Cong. & Admin.News 1974, p. 6441.
Based upon the record before it, the Court finds that:
1. Aniceto Moreno is a currently registered farm labor contractor with a reg*520istration address in El Dorado, Arkansas.
2. The Aniceto Moreno who is a currently registered farm labor contractor with a registration address in El Dorado, Arkansas, is a defendant in this case.
3. The Plaintiffs have unsuccessfully attempted to serve Defendant Aniceto Moreno with process via the waiver-of-service provisions of Fed.R.Civ.P. 4(d) and the personal service provisions of Fed.R.Civ.P. 4(e).
4. Defendant Aniceto Moreno is unavailable to accept service.
All the requirements of the substituted service provision of 29 U.S.C. § 1812(5) having been met, it is hereby ORDERED that the Plaintiffs’ motion be GRANTED. Elaine L. Chao, Secretary of the U.S. Department of Labor, is hereby DESIGNATED as the agent to accept service of process upon Defendant Aniceto Moreno, and the Plaintiffs are hereby AUTHORIZED to serve the summons and complaint directed to Defendant Aniceto Moreno upon the Secretary, in accordance with 29 U.S.C. § 1812(5) and 29 C.F.R. § 500.216.